DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (4,627,774) in view of Castonguay (9,835,192).
Regarding claim 1, Bradley, figure 1 shows a captive shear bolt assembly, comprising: 
a bolt (5) comprising: 
a head (45); 
a shank (30) extending from a bottom surface of the head; 
a nut (7) defining an orifice (52) therethrough; 
a fastener (47) that extends through the orifice; and 
a shear section that is configured to shear when the nut is driven at a threshold torque, and wherein when the shear section has sheared, a sheared section of the captive shear bolt assembly is mechanically decoupled from the bolt and the fastener captively secures the sheared section of the captive shear bolt assembly to the bolt (column 4, lines 2-14).
Bradley discloses the claimed invention as described above except for a cavity extending into the head from a top surface of the head.
Castonguay, figures 2 and 6 show a first head (112A, figure 6) and a second head (112B, figure 6) having a cavity (20, figure 2) extending into the head from a top surface of the head.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Bradley to have a cavity extending into the head from a top surface of the head, as taught by Castonguay for better engaging.
Regarding claim 2, Bradley, figure 1 shows the head is hexagonal.
Regarding claim 3, Bradley, figure 1 shows the bolt further comprises a threaded stud (46) extending from the top surface of the head, the cavity extending through the threaded stud.
Regarding claim 4, Bradley, figure 1 shows the nut is a cap nut that is received by the threaded stud.
Regarding claim 5, Bradley discloses the threaded stud comprises the shear section.
Regarding claim 6, Bradley discloses the sheared section of the captive shear bolt assembly comprises the cap nut and a portion of the threaded stud. 
Regarding claim 7, Bradley discloses the cap nut is secured to the portion of the threaded stud, and the portion of the threaded stud is secured to the fastener (column 4, lines 2-14).
Regarding claim 8, the combination of Bradley and Castonguay disclose a distal portion of the fastener is configured to be secured within the head.
Regarding claim 9, Bradley, figure 1 shows the fastener comprises a fastener head that is configured to abut an upper surface of the nut.
Regarding claim 10, Bradley discloses the fastener is a screw, and wherein the screw is secured to the bolt via threads within a head portion of the cavity.
Regarding claim 11, Bradley discloses the screw defines a screw head with a recessed drive hole (figure 2), and wherein the orifice is configured to receive at least a portion of the screw head.
4.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley and Castonguay as applied to claim 1 above, and further in view of Hohmann et al. (5,299,474).
Regarding claim 12, Bradley and Castonguay disclose the claimed invention as described above except or the shear section is tapered such that the shear section has a first diameter at a top surface of the head and a second diameter distal from the top surface of the head.
Hohmann et al., figure 1 shows an adapter (1 and 2) having a shear section (7) is tapered such that the shear section has a first diameter at a top surface of the head and a second diameter distal from the top surface of the head.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Bradley and Castonguay to have the shear section is tapered such that the shear section has a first diameter at a top surface of the head and a second diameter distal from the top surface of the head, as taught by Hohmann et al. for easier breaking.
Regarding claim 13, it is noted that Hohmann et al., figure 1 shows the first diameter is greater than the second diameter.
5.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (5,092,797) in view of Castonguay (9,835,192) and Bradley (4,627,774).
 	Regarding claim 14, Cole, figures 1-3 show an electrical connector adapted to electrically connect a main conductor to a tap conductor, comprising:
a body member (12) with a curved top wall configured to receive the main conductor;
a wedge (14) configured to be received by the body member, wherein the wedge is configured to receive the tap conductor; and
a captive shear bolt (50) assembly configured to be rotated to drive the wedge into the body member to enable an electrical connection between the main conductor and the tap conductor, the captive shear bolt assembly, comprising: 
a bolt comprising: 
a head (56); 
a shank (52) extending from a bottom surface of the head.
Cole et al. disclose the claimed invention as described above except for a cavity extending into the head from a top surface of the head; a nut defining an orifice therethrough; and a fastener that extends through the orifice and the cavity; and a shear section that is configured to shear when the nut is driven at a threshold torque, and wherein when the shear section has sheared, a sheared section of the captive shear bolt assembly is mechanically decoupled from the bolt and the fastener captively secures the sheared section of the captive shear bolt assembly to the bolt.
Castonguay, figures 2 and 6 show a first head (112A, figure 6) and a second head (112B, figure 6) having a cavity (20, figure 2) extending into the head from a top surface of the head.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Cole et al. to have a cavity extending into the head from a top surface of the head, as taught by Castonguay for better engaging.
Bradley, figure 1 shows 
a nut (7) defining an orifice (52) therethrough; 
a fastener (47) that extends through the orifice; and 
a shear section that is configured to shear when the nut is driven at a threshold torque, and wherein when the shear section has sheared, a sheared section of the captive shear bolt assembly is mechanically decoupled from the bolt and the fastener captively secures the sheared section of the captive shear bolt assembly to the bolt (column 4, lines 2-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Cole et al. to have a nut defining an orifice therethrough; and a fastener that extends through the orifice and the cavity; and a shear section that is configured to shear when the nut is driven at a threshold torque, and wherein when the shear section has sheared, a sheared section of the captive shear bolt assembly is mechanically decoupled from the bolt and the fastener captively secures the sheared section of the captive shear bolt assembly to the bolt, as taught by Bradley for better connection.
Regarding claim 15, Cole et al., figure 2 shows a conductor interface insert having an upper surface configured to engage the main conductor and a lower surface configured to engage the tap conductor, wherein the conductor interface insert is configured to electrically connect the main conductor and the tap conductor.
Regarding claim 16, Cole et al., figures 1-2 show one lock washer (42) for retaining the captive shear bolt assembly within the wedge and the body member.
Regarding claim 17, Cole et al., figures 1-2 show the wedge includes a tab with a first orifice configured to receive the shank of the captive shear bolt assembly (figure 2).
Regarding claim 18, Cole et al., figures 1-2 show the body member is substantially C-shaped and includes a second orifice (28) configured to receive the shank of the captive shear bolt assembly (figure 2), and wherein the second orifice is threaded such that the captive shear bolt assembly is configured to move the wedge into the body member.
Regarding claim 19, it is noted that Bradley, figure 1 shows the bolt comprises a threaded stud (46) extending from the top surface of the head, the cavity extending through the threaded stud, and wherein the nut is a cap nut that is received by the threaded stud.
Regarding claim 20, it is noted that Bradley, figure 1 shows the threaded stud comprises the shear section, and the sheared section of the captive shear bolt assembly comprises the cap nut and a portion of the threaded stud.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/29/22.
thanh-tam.le@uspto.gov